Citation Nr: 0216492
Decision Date: 01/07/03	Archive Date: 02/07/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  95-01 821	)	DATE JAN 07, 2003
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Detroit, Michigan



ORDER

The following correction is made in the decision of the Board in this case dated November 15, 2002:

     The last paragraph of the Order on page 16 of the decision is corrected to read "A rating of 30 percent for service-connected anxiety with history of tension headaches and dysthymic reaction is warranted.  To this extent, the appeal is granted."  



		
	ALAN S. PEEVY
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  


Citation Nr: 0216492	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  95-01 821	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by chronic left shoulder pain.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased rating for status post 
repair, left shoulder, for recurrent dislocation with 
tendonitis of the distal rotator cuff tendons and anterior 
glenoid tibial tear with degenerative joint disease and 
chronic pain syndrome of the left shoulder, currently rated 
as 20 percent.

4.  Entitlement to an increased rating for service-connected 
anxiety with history of tension headaches and dysthymic 
reaction, currently rated as 10 percent disabling.

(The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) will be the subject of a separate Board 
decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active duty service from May 1977 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In July 
1994, the RO denied service connection for PTSD, an increased 
rating for service-connected left shoulder disability, rated 
as 20 percent disabling, and TDIU benefits.  These issues 
were before the Board in March 1998, at which time they were 
remanded for further development of the evidence.

In March 2001, the RO denied an increased rating for anxiety 
with history of tension headaches and dysthymic reaction, 
rated as 10 percent disabling.  A notice of disagreement was 
received in April 2001, a statement of the case was issued in 
January 2002, and a substantive appeal was received in March 
2002.

In May 2001, the RO denied service connection for disability 
manifested by chronic left shoulder pain.  A notice of 
disagreement was received in May 2001, a statement of the 
case was issued in January 2002, and a substantive appeal was 
received in March 2002.

Although a Board hearing at the RO was initially requested, 
the veteran subsequently withdrew his request in an August 
2002 communication.

The Board is undertaking additional development of the issue 
of entitlement to a total rating based on individual 
unemployability due to service-connected disability pursuant 
to the authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903 (67 
Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the response of the veteran and his representative, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran's chronic left shoulder pain is part and 
parcel of his service-connected status post repair, left 
shoulder, for recurrent dislocation with tendonitis of the 
distal rotator cuff tendons and anterior glenoid tibial tear 
with degenerative joint disease and chronic pain syndrome of 
the left shoulder.

2.  The veteran did not participate in combat with the enemy 
during his period of active military service, and his claimed 
inservice stressor has not been verified.

3.  The veteran's service-connected status post repair, left 
shoulder, for recurrent dislocation with tendonitis of the 
distal rotator cuff tendons and anterior glenoid tibial tear 
with degenerative joint disease and chronic pain syndrome of 
the left shoulder, is manifested by pain, weakness and 
fatigue, but without resulting additional functional loss to 
effectively limit motion to midway between the side and 
shoulder level, 

4.  The veteran's service-connected anxiety with history of 
tension headaches and dysthymic reaction is manifested by 
anxiety, panic attacks weekly or less often, and chronic 
sleep impairment more nearly approximating occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks.


CONCLUSIONS OF LAW

1.  A disability manifested by chronic left shoulder pain was 
not incurred in or aggravated by the veteran's active duty 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

2.  PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).

3.  The criteria for a rating in excess of 20 percent for 
status post repair, left shoulder, for recurrent dislocation 
with tendonitis of the distal rotator cuff tendons and 
anterior glenoid tibial tear with degenerative joint disease 
and chronic pain syndrome of the left shoulder, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5200, 5201, 5202, 5203 (2002).

4.  The criteria for a 30 percent rating (but no higher) for 
service-connected anxiety with history of tension headaches 
and dysthymic reaction have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 38 C.F.R. 
§ 4.130; Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issues addressed in this 
decision.  These issues have been addressed in the rating 
decisions, statements of the case, and supplemental 
statements of the case.  In these documents, the veteran has 
been furnished notice of the applicable laws and regulations 
regarding service connection for disability manifested by 
chronic left shoulder pain and PTSD, and increased ratings 
for left shoulder disability and anxiety with history of 
tension headaches and dysthymic reaction.  The Board notes 
that, in a January 2002 supplemental statement of the case, 
the RO further informed the veteran of the types of evidence 
necessary and what evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the assistance requirements of the new law, 
the Board observes that the veteran was afforded various VA 
examinations, and the Board finds these examinations to be 
adequate as to the service connection and increased rating 
claims.  As the record shows that the veteran has been 
afforded VA examinations in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  The Board also notes 
that no additional pertinent evidence has been identified by 
the veteran.  Accordingly, the Board therefore finds that the 
record as it stands is adequate to allow for an equitable 
review of the issues of service connection for disability 
manifested by chronic left shoulder pain and PTSD, and 
increased ratings for left shoulder disability and anxiety 
with history of tension headaches and dysthymic reaction.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, remands would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Service Connection Claims

Disability Manifested by Chronic Left Shoulder Pain

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for a separate 
disability manifested by chronic left shoulder pain.  The 
veteran contends that he has a disability manifested by 
chronic left shoulder pain which is a separate and distinct 
disability from his service-connected left shoulder 
disability.  He also contends that this disability manifested 
by chronic left shoulder pain is caused, or aggravated, by 
his service-connected left shoulder disability.

The evidence of record shows that the veteran has been 
treated for left shoulder pain on many occasions.  However, 
most of these records show that this pain was a manifestation 
of his service-connected left shoulder disability.  

Post-service evidence includes a VA outpatient treatment 
record which shows that the veteran was diagnosed as having 
chronic left shoulder pain in October 1980.  This record also 
shows that his left shoulder pain was found to be secondary 
to an Air Force injury.  However, it appears clear that this 
pain was a manifestation of the veteran's service-connected 
left shoulder disability, rather than a separate and distinct 
disability manifested by chronic left shoulder pain.  Indeed, 
this VA outpatient treatment record was considered by the RO 
at the time of a February 1981 rating decision which denied 
an increased rating for the veteran's service-connected left 
shoulder disability.  The Board also emphasizes that this 
diagnosis was arrived at following a psychiatric examination, 
and the veteran's left shoulder was not even examined.  
Moreover, a bare transcription of lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

The remainder of the post-service evidence includes some 
diagnoses of left shoulder pain.  Specifically, private 
medical records from Saint Luke's Hospital shows that he was 
diagnosed as having a chronic pain syndrome in January 1990.  
VA outpatient treatment records show that he was diagnosed as 
having chronic left shoulder pain in January 1990, left 
shoulder pain in April 1990, and chronic undiagnosed left 
shoulder pain in May 1990.  An April 1994 VA neurological 
examination report shows that he was diagnosed as having 
chronic pain syndrome of the left shoulder area which was 
constant. Another VA outpatient treatment records then shows 
that he was diagnosed as having severe and acute left 
shoulder pain in July 2001.

However, the totality of the competent evidence is against a 
finding that there is a left shoulder disability separate and 
apart from his already service-connected left shoulder 
disability.  At any rate, all of the veteran's left shoulder 
symptomatology is considered in evaluating his left shoulder 
disability, and it should be noted that the description for 
rating purposes of the service-connected left shoulder 
disability includes chronic pain syndrome of the left 
shoulder. 

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) 
(2002).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1996).  Both versions of 38 C.F.R. 
§ 3.304(f) must be considered in the present case since the 
change in regulation became effective during the course of 
the veteran's appeal.

The veteran contends that he has PTSD which is the result of 
being shot in the left shoulder area while working on an 
assignment with a joint task force of several law enforcement 
agencies along the Mexican border in 1977.

The various RO and Hearing Officer decisions, statements and 
supplemental statements of the case, and other documentation 
in the veteran's claims file note that his service medical 
records indicate a fall injury in 1977, which separated his 
left shoulder, and do not mention that the fall was caused by 
being knocked down by a bullet.  The record also includes a 
statement purportedly from the veteran's Commanding Officer 
at that time, but given in December 1994, some seventeen 
years thereafter, indicates that, while not with the veteran 
at the time of the incident, he visited the veteran at the 
hospital immediately after the incident, and, while examining 
a hole in the veterans shirt and "flak jacket", observed 
that a bullet fell out.

At this point the Board notes that evidence in the claims 
file includes diagnoses of PTSD.  Moreover, it appears that 
the Social Security Administration has awarded the veteran 
benefits, in part, because of PTSD.

However, the determinative factor in the present case is that 
attempts to verify the veteran's claimed stressor have been 
unsuccessful.  It is clear that the veteran did not engage in 
combat with the enemy, and therefore his statements alone 
regarding the claimed stressor may not be accepted, but must 
be corroborated.  This requirement is the same under both 
versions of 38 C.F.R. § 3.304(f).

Pursuant to the Board's March 1998 remand, the RO contacted 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) and National Personnel Records Center (NPRC) in an 
attempt to obtain verification of the veteran's claimed 
stressor.

In December 1999, USASCRUR reported that it had received a 
negative response from the Air Force Office of Special 
Investigations to a request for a Defense Clearance 
Investigations Index check to investigate a Drug Enforcement 
Agency mission on June 21, 1977.  In December 1998 and 
October 1999, the NPRC forwarded the veteran's service 
personnel records.  These records show that he participated 
in drug enforcement and investigation observation and 
training for 90 days beginning in June 1977.  However, they 
do not show that he was shot.

The Board is thus left with a record which does not include 
evidence corroborating the veteran's claimed stressor.  While 
the veteran has described an event, there has been no 
verification of such event.  Although some medical personnel 
have diagnosed the veteran as having PTSD, applicable law 
provides that a diagnosis of PTSD must be based on verified 
stressors.  In this case, there has been no such 
verification.  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
In sum, the preponderance of the evidence is against a 
finding that the veteran suffers from PTSD related to a 
verified stressor. 

Additional Matters

The Board has considered the veteran's contentions regarding 
the etiology of his disability manifested by chronic left 
shoulder pain and PTSD.  However, as a layman, he is not 
qualified or competent to render opinions as to a medical 
diagnoses, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

The Board has also considered the doctrine of reasonable 
doubt with regard to the service connection claims.  However, 
the record does not provide an approximate balance of 
negative and positive evidence on the merits which would 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  If there is a question as to which of 
two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  Where entitlement to 
VA compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Left Shoulder

A March 2000 VA examination report shows that the veteran is 
right-handed.  Therefore, his left shoulder is his minor 
extremity.  His service-connected left shoulder disability 
may be rated under Diagnostic Codes 5003, 5200, 5201, 5202 
and 5203.

Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Diagnostic Code 5200 provides ratings for various degrees of 
ankylosis of the scapulohumeral articulation.  Under this 
code, a 20 percent evaluation is warranted where ankylosis of 
the minor shoulder is favorable and abduction is possible to 
60 degrees with the ability to reach the mouth and head.  A 
30 percent evaluation is warranted where ankylosis of the 
minor shoulder is intermediate between favorable and 
unfavorable.  A 40 percent evaluation is warranted where 
ankylosis of the minor shoulder is unfavorable, with 
abduction limited to 25 degrees from side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.

Diagnostic Code 5201 provides a 20 percent evaluation when 
there is limitation of motion of the minor arm at the 
shoulder level.  A 20 percent evaluation is also warranted 
when there is limitation of the minor arm midway between side 
and shoulder level.  A 30 percent evaluation is warranted 
when limitation of motion of the minor arm to 25 degrees from 
the side.  38 C.F.R. § 4.71, Diagnostic Code 5201.

Diagnostic Code 5202 provides a 20 percent evaluation when 
there is impairment of the minor humerus with malunion and a 
moderate or marked deformity, or where there is recurrent 
dislocation at the scapulohumeral joint with infrequent 
episodes and guarding of movements only at the shoulder 
level.  A 20 percent evaluation is also warranted where there 
is recurrent dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  A 40 
percent evaluation is warranted when there is impairment of 
the minor humerus with fibrous union.  Impairment of the 
minor humerus with nonunion of (false flail joint) warrants a 
50 percent evaluation, and with loss of head (flail shoulder) 
an 70 percent evaluation may be assigned.  38 C.F.R. § 4.71, 
Diagnostic Code 5202.

Diagnostic Code 5203 provides that an impairment of the minor 
clavicle or scapula with nonunion and with loose movement is 
assigned a 20 percent evaluation.  Dislocation of the minor 
clavicle or scapula also warrants a 20 percent evaluation.  
38 C.F.R. § 4.71, Diagnostic Code 5203.

For purposes of the present case the Board also observes that 
the United States Court of Appeals for Veterans Claims has 
held that, when a diagnostic code provides for compensation 
based solely on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Board notes that a rating in excess of 20 percent is not 
warranted for the veteran's left shoulder disability under 
Diagnostic Code 5003, as the March 2000 VA examination report 
shows that his range of left shoulder motion was active 
abduction to 105 degrees, passive abduction to 160 degrees, 
external rotation to 65 degrees, internal rotation to 80 
degrees, and forward flexion to 100 degrees both actively and 
passively.

The Board also notes that there is no evidence that the 
veteran's left shoulder disability is manifested by 
ankylosis.  Consequently, Diagnostic Code 5200 is not 
applicable to his case.

A rating in excess of 20 percent is not warranted for the 
veteran's left shoulder disability under Diagnostic Code 
5201.  Under this code, an increased rating would require the 
evidence to show that the veteran's left shoulder motion is 
limited to 25 degrees from the side.  In this case, the March 
2000 VA examination report does not demonstrate that the 
veteran's left shoulder motion was limited to 25 degrees from 
the side.  The remainder of the recent evidence also fails to 
show that his left shoulder motion is limited to 25 degrees 
from the side.  Therefore, a rating in excess of 20 percent 
is not warranted for the veteran's left shoulder disability 
under Diagnostic Code 5201.

There is no evidence that the veteran's left shoulder 
disability is manifested by nonunion, malunion or 
dislocation.  Thus, Codes 5202 or 5203 are not applicable to 
his case.  Instead, in March 2000, a VA x-ray examination of 
his left shoulder revealed only a minimal degenerative 
change.

The Board has considered application of the criteria under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  It is noted that the 
March 2000 VA examination report shows that the VA examiner 
found that the veteran's left shoulder disability was likely 
manifested by weakness and fatigability.  However, this VA 
examiner also found no objective evidence that this 
disability was manifested by pain or incoordination.  

The veteran's contentions regarding left shoulder pain are 
acknowledged and the Board does not doubt that the left 
shoulder disability does result in pain, weakness and 
fatigability.  However, the evidence is against a finding of 
additional functional loss due to such symptomatology so as 
to limit arm movement midway between the side and shoulder 
level so as to meet the criteria for the next higher rating.  
Moreover, there is no basis for a higher rating under any 
other potentially applicable Codes pertaining to shoulder 
disability. 

Anxiety With History Of Tension Headaches And Dysthymic 
Reaction

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed, effective November 7, 
1996.  However, this claim was received in January 2000.  
Accordingly, his service-connected psychiatric disability is 
to be evaluated only under the revised rating criteria of 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Under Diagnostic Code 9411, a 10 percent rating will be 
assigned for an occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

A 30 percent rating is to be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

After carefully reviewing the evidence, the Board believes 
that the service-connected anxiety disability more nearly 
approximates the criteria for a 30 percent rating.  While not 
all of the symptoms listed for such a rating have been 
persuasively demonstrated, VA examinations have documented 
panic attacks once a week or less, anxiety, and chronic sleep 
impairment.  

While the evidence also shows normal mood and intact memory, 
there is some indication in the medical evidence that the 
veteran's anxiety symptoms do result in an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  The Board therefore 
finds that the disability picture resulting from the service-
connected psychiatric disability more nearly approximate the 
criteria for the next higher rating of 30 percent.  38 C.F.R. 
§ 4.7. 

However, it is readily clear that there is no basis for 
assigning a rating in excess of 30 percent.  The evidence 
does not show problems with speech, panic attacks more than 
once a week or impairment of short of long-term memory.  
While affect was mildly anxious on VA examination in April 
2001, insight and judgment were fair and there was no 
reported impairment of abstract thinking.  The criteria for a 
rating in excess of 30 percent have not been met. 

Additional Matter

The Board has considered the doctrine of reasonable doubt 
with regard to the increased rating claims.  However, the 
record does not provide an approximate balance of negative 
and positive evidence on the merits which would warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for disability manifested by chronic left 
shoulder pain is not warranted.  Service connection for PTSD 
is not warranted.  A rating in excess of 20 percent for 
status post repair, left shoulder, for recurrent dislocation 
with tendonitis of the distal rotator cuff tendons and 
anterior glenoid tibial tear with degenerative joint disease 
and chronic pain syndrome of the left shoulder, is not 
warranted.  To this extent, the appeal is denied.

A rating of 30 percent for service-connected anxiety with 
history of tension headaches and dysthymic reaction is not 
warranted.  To this extent, the appeal is granted.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

